           Case 1:21-cv-06343-LTS Document 4 Filed 07/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER RANSOM,

                             Plaintiff,                            1:21-CV-6343 (LTS)

                     -against-                        ORDER DIRECTING PAYMENT OF FEES
                                                       OR IFP APPLICATION AND PRISONER
C.O. ANDREWS,                                                   AUTHORIZATION

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, currently held in the North Infirmary Command on Rikers Island, brings this

action pro se. To proceed with a civil action in this court, a prisoner must either pay $402 in fees

– a $350 filing fee plus a $52 administrative fee – or, to request authorization to proceed in forma

pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the court to collect the $350.00 filing fee

in installments deducted from the prisoner’s prison trust fund account. See § 1915(b)(1). A

prisoner seeking to proceed in this court without prepayment of fees must therefore authorize the

court to withdraw these payments from his prison trust fund account by filing a “prisoner

authorization,” which directs the facility where the prisoner is incarcerated to deduct the $350

filing fee 1 from the prisoner’s prison trust fund account in installments and to send to the court

certified copies of the prisoner’s prison trust fund account statements for the past six months. See

§ 1915(a)(2), (b).




       1
         The $52 administrative fee for filing a federal civil action does not apply to persons
granted IFP status under 28 U.S.C. § 1915.
           Case 1:21-cv-06343-LTS Document 4 Filed 07/27/21 Page 2 of 2




       Plaintiff submitted the complaint without the relevant fees or a completed IFP application

and prisoner authorization that are appropriate for this court. Within thirty days of the date of this

order, Plaintiff must either pay the $402 in fees or complete, sign, and submit the attached IFP

application and prisoner authorization forms. If Plaintiff submits the IFP application and prisoner

authorization, they should be labeled with docket number 1:21-CV-6343 (LTS). 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 27, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




       2
          Plaintiff is cautioned that if a prisoner files a federal civil action or appeal that is
dismissed as malicious, frivolous, or for failure to state a claim on which relief may be granted,
the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes”
cannot file federal civil action actions IFP as a prisoner, unless he is under imminent danger of
serious physical injury, and must pay the relevant fees at the time of filing any new federal civil
action.

                                                  2
